Citation Nr: 0805975	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-05 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

2.  Entitlement to service connection for mood disorder and 
dysthymic disorder on a direct basis or as secondary to 
service-connected disabilities.

3.  Entitlement to service connection for dry eyes.

4.  Entitlement to an increased evaluation for a right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
February 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran's claims were remanded by the Board for further 
development in March 2006.  The veteran's claim for service 
connection for psoriasis was granted by the RO in a July 2007 
rating decision.  Accordingly, that claim is no longer in 
appellate status before the Board.

The Board notes that in February 2008 the veteran's 
representative stated that the veteran wished to waive RO 
review of the additional medical evidence received after 
certification of the veteran's appeal to the Board.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 




FINDINGS OF FACT

1.  The veteran did not develop a chronic cervical spine 
disability during service or within a year of discharge from 
service, and his current osteoarthritis of the cervical spine 
has not been shown to be related to a complaint of neck pain 
during service, or to any other incident of service.

2.  The veteran's mood and dysthymic disorders did not 
develop as a result of service and were not caused or 
aggravated by his service-connected disabilities.

3.  The veteran has a bilateral dry eye disorder that is 
aggravated by the veteran's service-connected psoriasis 
disability.

4.  The veteran is assigned the maximum rating available for 
limitation of motion of the right ankle and he does not have 
ankylosis of the right ankle or malunion of the tibia and 
fibula with marked ankle disability.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the cervical spine was not incurred in, 
or aggravated by, active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Mood and dysthymic disorders were not incurred as a 
result of service or as secondary to service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  A bilateral dry eye disorder is aggravated by the 
veteran's service-connected psoriasis disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5262, 
5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Cervical Spine

At his April 2002 hearing before a hearing officer the 
veteran attributed his current cervical spine disability to 
an injury to his neck during service when he fell in a 
bathtub.  At his September 2005 hearing before the 
undersigned the veteran reported that he injured his neck in 
1982 when he fell in a tub.  The veteran asserted that he has 
had constant neck pain ever since.  While the veteran claims 
that his current osteoarthritis of the cervical spine is due 
to a tub injury during his military service, as a layperson 
he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A June 1982 service medical record does indicate a tub 
injury, but indicates that the trauma was to the thoracic 
spine.  A complaint of neck pain in October 1982 was 
attributed to muscular pain.  None of the service medical 
records indicate that the veteran ever experienced any injury 
or disability of the cervical spine.    

A VA examination in August 1988, within a year of discharge 
from service revealed no complaints or findings related to 
the cervical spine.  Orthopedic examination report dated in 
September 1998 also reveals no complaints or findings related 
to the cervical spine.  Since the veteran was not shown to 
have cervical spine arthritis within a year of discharge from 
service, he is not entitled to presumptive service connection 
for his current cervical spine disability pursuant to 
38 C.F.R. § 3.309.  

The record does show complaints of cervical spine pain from 
March 2001 and thereafter.  However, none of the medical 
records relate the veteran's current osteoarthritis of the 
cervical spine to an injury or to any other incident of the 
veteran's military service.  Not only is there no medical 
evidence relating the veteran's current cervical spine 
disability to service, but there is medical evidence against 
his claim.  In October 2006, after an examination of the 
veteran and a review of the veteran's medical history, 
including the complaint of neck pain during service, a VA 
physician opined that the veteran's current neck condition 
was unrelated to the veteran's military service.  Since the 
veteran was not shown to have a chronic cervical spine 
disability during service, or for many years after discharge 
from service, and since the only medical opinion is against 
his claim, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for osteoarthritis of the cervical spine 
is not warranted.

Mood and Dysthymic Disorders

At the April 2002 hearing the veteran related his depression 
to 1998 when his cousin passed away.  He also attributed his 
depression to racial issues and job factors during service.

The veteran's service medical records are silent to any 
findings related to a psychiatric disorder.  On VA 
examination in August 1988, within a year of discharge from 
service, the veteran was noted to be mentally sound.  The 
Board further notes that the veteran was not diagnosed with 
any psychiatric disability for many years after discharge 
from service and that none of the post service medical 
evidence has related any current psychiatric disability to 
the veteran's period of military service.  Consequently, the 
veteran is not entitled to service connection for a mood 
disorder or a dysthymic disorder on a direct basis.  
38 C.F.R. § 3.303.

At the September 2005 hearing the veteran asserted that a VA 
physician had told him that he had depression due to his 
service-connected skin disability.

While the veteran has testified that a VA physician stated 
that the veteran had depression due to his service-connected 
skin disability, none of the VA medical records related to 
the veteran's skin disability reflect such, and a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The veteran's service connected disabilities include 
residuals of a right ankle sprain/fracture, rated as 20 
percent disabling; residuals of a right shoulder strain, 
rated as 10 percent disabling; psoriasis, rated as 10 percent 
disabling; and hepatitis C, rated as zero percent disabling.  
However, none of the medical evidence indicates that the 
veteran's mood and dysthymic disorders are caused by the 
veteran's service-connected disabilities.  On the contrary VA 
medical records dated in July 1998 and March 2001 state that 
the veteran's mood disorder was secondary to cocaine abuse.  
Furthermore, in July 2001 a private psychologist diagnosed 
the veteran as having major depression and stated that the 
veteran was depressed because he had to live with his mother, 
because he was penniless, and because he could not stay 
anywhere for long.  The veteran was also noted to be affected 
by a (non service-connected) knee disability.   

The Board further notes that none of the medical evidence 
indicates that the veteran has a mood or dysthymic disorder 
that is aggravated by the veteran's service-connected 
disabilities.  See Allen, supra.  

Since there is no medical evidence in support of the 
veteran's claim and there is medical evidence indicating that 
the veteran's has a mood disorder and a dysthymic disorder 
due to factors unrelated to service or to a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for mood disorder and dysthymic disorder, to 
include as secondary to service-connected disability, is not 
warranted.

Eye Disorder

At the April 2002 hearing the veteran reported that he got 
something in his right eye during service which caused him 
pain.  He stated that currently his eyes get very red in the 
summertime.  At the September 2005 hearing the veteran 
asserted that he had a corneal abrasion of the right eye 
during service.  The veteran attributed his current bilateral 
eye problems of redness, light sensitivity, and an inability 
to see when the sun is shining bright, to his military 
service.

The service medical records do reveal that the veteran 
experienced a superficial right eye corneal abrasion in 
January 1982.  The remainder of the service medical records 
reveal no further complaints or treatment regarding the eyes.

On VA examination in January 2005, the examiner noted that 
the veteran had bilateral pterygiums which contributed to the 
veteran's dry eye syndrome, and opined that such were at 
least as likely as not caused by the veteran's military 
service.  The examiner found no residuals of the in-service 
corneal abrasion.  

In November 2006, the veteran was again provided a VA 
examination of the eyes.  The examiner stated that the 
veteran did not have any pterygium of the eyes.  He noted 
that the veteran had pinguecula of the eyes, but opined that 
such was not caused by, or a result of, military service.  
However, the examiner did state that the veteran has 
psoriatic arthritis and opined that such was a source of the 
veteran's dry eye symptoms. 

The January 2005 VA examiner indicated that the veteran had 
pterygium and dry eyes as a result of service.  While the 
November 2006 VA examiner did not find the veteran to have 
pterygium, he did indicate that it was likely that the 
veteran's dry eye disability was related to psoriasis.  Since 
the veteran has service connection in effect for psoriasis, 
the veteran is entitled to service connection for bilateral 
dry eyes based on aggravation from a service-connected 
disability.  38 C.F.R. § 3.310.  In reaching this conclusion, 
the Board has resolved all doubt in favor of the veteran.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

An October 1998 rating action granted the veteran's claim for 
service connection for a right ankle sprain/fracture.  The 
veteran was granted a noncompensable rating effective from 
June 1998.  In January 2001, the veteran submitted his claim 
for an increased rating for his right ankle disability.  By 
rating action in November 2004, the veteran was granted a 20 
percent rating for his right ankle disability, effective from 
January 2001.

The veteran reported right ankle pain at his April 2002 and 
September 2005 hearings.  He also stated that he used a cane 
and a right ankle brace due to his right ankle disability.

On examination for SSA disability in July 2001, the veteran 
was noted to have full and symmetrical range of motion of the 
ankles, except for a possible 10 degree loss of internal and 
external rotation on the right.  X-rays of the right ankle 
were not taken due to a lack of positive findings.  

On VA examination in April 2004, the veteran's range of 
motion was noted to be five degrees of dorsiflexion and five 
degrees of plantar flexion.  The veteran's gait was noted to 
be slow with exhibition of pain on ambulation.  Neurological 
examination was within normal limits.  The diagnosis was 
right ankle strain with exhibition of disproportionately 
severe functional loss of range of motion due to pain.

The veteran's current 20 percent rating for his right ankle 
disability is the maximum rating available for limitation of 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  A rating above 20 percent for ankle disability 
requires either ankylosis of the ankle or malunion of the 
tibia and fibula with marked ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5270.  However, the medical 
evidence clearly shows that the veteran does not have either 
ankylosis of the right ankle or malunion of the tibia and 
fibula with marked ankle disability.  Consequently, the 
veteran has not met the criteria for a rating in excess of 20 
percent under any applicable diagnostic code.

During the entire time period under consideration the 20 
percent rating has adequately compensated the veteran for his 
right ankle disability.  See Hart.  Since the veteran has not 
been shown to be entitled to a higher rating, the veteran's 
claim for a rating in excess of 20 percent for a right ankle 
disability is denied.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In letters dated in September 2002, December 2003, and March 
2006, the RO sent the veteran the required notice.  The 
letters specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

With respect to the veteran's increased rating claim, the 
March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vasquez-Flores v. 
Peake, No 05-0355 (U.S. Vet. App. Jan. 30, 2008).

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, VA medical 
records, and SSA records.  The veteran has been provided VA 
medical examinations.  He provided testimony in support of 
his claims before a Hearing Officer and before the 
undersigned Veterans Law Judge.  The RO has attempted to 
obtain all medical evidence identified by the veteran.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for osteoarthritis of the cervical spine 
is denied.

Service connection for mood disorder and dysthymic disorder 
on a direct basis or as secondary to service-connected 
disabilities is denied.

Service connection for dry eyes is granted.

A rating in excess of 20 percent for a right ankle disability 
is denied.



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


